 
Exhibit 10.1


 
ASSET FUNDING/OPERATION AND SHAREHOLDERS AGREEMENT
 
This Asset Funding/Operation and Shareholders Agreement (“Agreement”) is entered
into this 22nd day of March, 2011 (“Effective Date”) by and among USCorp, a
Nevada corporation (“USCorp”),  US Metals, a Nevada corporation (“USMetals”),
Arizona Gold Corp, a British Columbia corporation (“AGC”), Arizona Gold
Founders, LLC, a California limited liability company (“AGF”), and William and
Denise DuBarry Hay (collectively “Hay”).  USCorp, USMetals, AGC, AGF, and Hay
may hereinafter be referred to individually as “Party” and collectively as
“Parties”.
 
W I T N E S S E T H
 
WHEREAS, USMetals is a wholly owned subsidiary of USCorp and USCorp is a
publicly traded corporation.
 
WHEREAS, AGC is a newly formed non-public British Columbia corporation with an
unlimited number of authorized common shares.
 
WHEREAS, USMetals owns approximately one hundred seventy two (172) mining claims
subject to the Rules and Regulations of the Bureau of Land Management (the
“Mining Claims” a copy of which are attached hereto as Exhibit “A” and
incorporated herein by this reference) on 3,440 acres and other tangible and
intangible personal and intellectual property consisting of the “Twin Peaks
Project” located in West-Central, Arizona (collectively the “Twin Peaks
Project”).
 
WHEREAS, USCorp may own certain assets that are applicable to the Twin Peaks
Project, however, concurrent with the transfer of the Twin Peaks Project assets
to AGC in accordance with this Agreement, USCorp will transfer any such assets
that are applicable to the Twin Peaks Project to USMetals and USMetals will
concurrently transfer such assets received from USCorp to AGC in accordance with
the provisions of this Agreement.  In the event any particular asset (other than
the Mining Claims) is not transferrable, or the parties decide to leave such
assets in USCorp or USMetals, then USCorp and/or USMetals will hold such assets
unencumbered strictly for the benefit of AGC.
 
WHEREAS, concurrent with the closing of this Agreement (the “Closing as
hereinafter defined) AGF has agreed to transfer One Hundred Thousand Dollars
($100,000.00) U.S. and those certain AGF Mining Claims (the “AGF Mining Claims”
a copy of which are attached hereto as Exhibit “B”) to AGC (the “First Capital
Investment”) in exchange for a total of Twenty Eight Million Eight Hundred
Thousand (28,800,000) shares of common stock of AGC.  The funds received by AGC
are to be used to provide the initial capital to AGC for the Twin Peaks Project
which includes the prior organizational, legal, geological and due diligence
expenses of AGC.
 
WHEREAS, USMetals desires to transfer the Twin Peaks Project assets in an
Internal Revenue Code Section 351 transaction to AGC in exchange for One Hundred
Four Million Two Hundred Thousand (104,200,000) shares of common stock of AGC.
 

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, on or before April 15, 2011 (the “Exercise Date”), Hay and/or other
investors that are designated by Hay shall have the right to purchase up to Two
Million (2,000,000) shares of AGC treasury stock for a price of 10 cents U.S.
per share, to raise additional capital of at least One Hundred Thousand Dollars
($100,000.00) U.S., but up to Two Hundred Thousand Dollars ($200,000.00) U.S.
for AGC (the “Second Capital Investment”), which funds (to the extent obtained)
will be used to conduct a geophysical modeling study using VCF technology and
three dimensional modeling to identify drilling targets and potential ore
bodies.
 
WHEREAS, if the Second Capital Investment is not received by AGC on or before
the Exercise Date, then USMetals shall have certain unwinding rights as set
forth below.
 
WHEREAS, Hay shall attempt to raise up to One Million Eight Hundred Thousand
Dollars ($1,800,000.00) U.S. of additional capital for AGC (the “Third Capital
Investment”) by selling up to Eighteen Million (18,000,000) shares of AGC common
treasury stock at an average price of 10 cents U.S. per share on or before
September 1, 2011 (the “Election Date”).  In the event less than One Million
Dollars ($1,000,000.00) U.S. is raised by AGC under the Third Capital Investment
on or before the Election Date, then USMetals shall have certain additional
unwinding rights as set forth below.
 
WHEREAS, in the event AGC timely receives the entire amount of the Third Capital
Investment then the parties shall, as part of Phase 2 of the planned operations
under this Agreement, cause AGC to fund a drilling program and obtain Canadian
compliant reports sufficient to allow for a listing of the AGC stock on the TSX
or the TSXV/V Canadian exchange within six (6) months, if possible, under the
exchange rules and regulations.
 
WHEREAS, as part of Phase 3 of the planned operations under this Agreement the
Parties intend to either cause AGC to list its stock on the TSX or the TSXV/V
Canadian exchange or utilize a private equity placement to sell additional
shares of AGC to raise additional capital for one or more of the following
purposes:  (i) to further develop the precious metals reserve base to position
AGC for a sale to a senior or intermediate gold producer, (ii) to commence
mining operations, or (iii) to enter into a joint venture with another mining
company.  Any or all of the foregoing activities shall be subject to the joint
written approval of Robert Dultz and Hay.  In addition, if the Second and Third
Capital Investments are timely made then up to an additional Nine Million
(9,000,000) shares of AGC common treasury stock plus any of the Eighteen Million
(18,000,000) shares of AGC common treasury stock that was not sold as part of
the Third Capital Investment may be sold (collectively the “Fourth Capital
Investment”) by AGC on terms approved by the AGC board of directors (the
“Board”).
 
WHEREAS, the Parties shall cause AGC to have a stock option plan consistent with
British Columbia law to establish a stock option pool of Ten Million
(10,000,000) shares.  The Parties desire that stock options will be granted
periodically by the Board to directors and professional and mining executives
that join AGC other than Robert Dultz, Hay and any of their
Affiliates.  Furthermore, the issuance of stock options shall be subject to the
limitations set forth in Section 3.4.1 of this Agreement.
 

 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties desire to have William Hay, J. Robert Swidler and Robert
Dultz as the initial three (3) member Board, which Members cannot be removed
except upon their death or disability or exercise of USMetals’ unwinding rights.
 
NOW, THEREFORE, in consideration of the terms and conditions herein contained,
the Parties, intending to be legally bound hereby, agree as follows:
 
1.   INCORPORATION OF RECITALS
 
The foregoing recitals are hereby incorporated by reference as if fully set
forth at this point.
 
2.   CLOSING DATE
 
The transfer of the Twin Peaks Project assets (the Transferred Assets as defined
below) to AGC in exchange for the One Hundred Four Million Two Hundred Thousand
(104,200,000) shares of AGC common stock shall be completed on a date that is
mutually agreed upon by the Parties, but in no event shall the closing (the
“Closing”) of such transfer take place later than March __, 2011 (such closing
date shall hereinafter be referred to as the “Closing Date”).  In addition, and
concurrent with the Closing AGF shall make a capital contribution of One Hundred
Thousand Dollars ($100,000.00) U.S. and the AGF Mining Claims to AGC as part of
an IRC Section 351 transaction with USMetals.  The parties acknowledge that AGF
has already transferred One Hundred Thousand Dollars ($100,000.00) U.S. to AGC
as a non-interest bearing loan and that at the Closing such loan shall be
converted to a capital contribution by AGF to AGC and such contribution shall be
deemed to satisfy AGF’s obligation to transfer One Hundred Thousand Dollars
($100,000.00) U.S. to AGC as part of the foregoing exchange for AGC stock.
 
3.   TRANSFER OF TWIN PEAKS PROJECT ASSETS AND OPERATION OF AGC POST CLOSING
 
3.1    Transferred Assets.  On the Closing Date, USMetals shall sell, convey,
transfer, assign and deliver to AGC, and AGC shall acquire from USMetals free
and clear of all liens and encumbrances, all right, title and interest of
USMetals in and to the tangible and intangible assets utilized by USMetals in
the Twin Peaks Project and AGF shall transfer the AGF Mining Claims
(collectively, the “Transferred Assets”).  Such Transferred Assets shall include
the assets listed on the Schedule of Transferred Assets attached to this
Agreement as Exhibit “C”.  The Transferred Assets shall include all of the Twin
Peaks Project tangible and intangible assets including, without limitation, the
Mining Claims, the AGF Mining Claims, all water rights, maps, deposits, bonds,
assays, all reports and studies, including without limitation drilling reports,
environmental reports, biological reports, cultural reports and studies,
feasibility studies, samples, drilling cores, permits, drilling permits, art
work, websites, domain names, trademarks, copyrights and all copyrighted
material for “Twin Peaks” that are applicable to the Twin Peaks
Project.  Furthermore, USCorp shall prior to the Closing Date transfer to
USMetals free and clear of all liens and encumbrances, all right and title to
those certain assets specifically designated on Exhibit “C” and such assets
shall be included in the Transferred Assets.  The Transferred Assets shall
exclude only those assets held by USMetals that are specifically designated on
Exhibit “C”.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2    General Assignment and Assumption and Bill of Sale.  USMetals, AGF and
AGC will sign a General Assignment and Assumption and Bill of Sale transferring
the Transferred Assets to AGC in the form attached to this Agreement as Exhibit
“D”.
 
3.3    Assignment, Acceptance and Consent to Assignments to Mining Claims. On
the Effective Date, USMetals and AGF shall immediately proceed to obtain the
proper governmental form(s) (the “Assignments”) required to assign/transfer the
Mining Claims and the AGF Mining Claims to AGC.  AGC shall sign any Acceptance
(“Acceptance”) to the Assignments to be effective upon the Closing.  USMetals
shall be responsible at its sole cost and expense of obtaining the necessary
written consent (the “Consents”) by the applicable governmental agency(ies) to
such Assignments for its Mining Claims and AGF shall be responsible at its sole
cost and expense of obtaining the necessary Consents by the applicable
governmental agency(ies) to such Assignments  for the AGF Mining Claims, and
both USMetals and AGF shall immediately proceed to obtain such Consents.
 
3.4    Post Closing Operations of AGC/Shareholder Voting Requirements.
 
3.4.1  Immediately following the Closing and transfer of assets to AGC by
USMetals and, if necessary, USCorp, a meeting of the Shareholders and Directors
of AGC will be held telephonically, if permitted under Canadian law.  USMetals
and AGF shall cast their votes in favor of William Hay, J. Robert Swidler and
Robert Dultz (“Dultz”) as the only Directors of AGC, and USMetals and AGF agree
to continue to vote their shares to elect the same Board of Directors unless and
until a) both William Hay and Denise DuBarry Hay are unable or unwilling for any
reason to serve as a Director, b) or an unwinding event occurs.  In the event
William Hay should resign or for any other reason be unable or unwilling to
serve on the Board, then Denise DuBarry Hay shall automatically replace him.  In
the event J. Robert Swidler should resign or for any other reason be unable or
unwilling to serve on the Board, then his replacement shall be selected by the
mutual written agreement of Hay and the representative of USMetals.  In the
event Dultz should resign or for any other reason be unable or unwilling to
serve on the Board, then his replacement shall be selected by the holder of a
majority of the outstanding shares of AGC.  In addition, to the foregoing, the
Parties agree that during such same period they shall not vote the shares of AGC
to (i) approve any amendments to AGC’s Articles of Incorporation or to
recapitalize, create other classes of AGC stock, merge, consolidate, liquidate
or dissolve AGC, (ii) approve the sale of all or substantially all of the assets
of AGC or any redemption of the AGC stock, (iii) approve the payment of salary
or other compensation to Hay, Dultz or any of their Affiliates, (iv) approve any
increase or decrease in the number of the members of the Board, (v) approve the
issuance of stock options to Hay, Dultz or any of their Affiliates, or (vi)
approve any issuance of stock, including stock that is included in any stock
option plan, that would cause USMetals ownership of common stock to be less than
fifty point one percent (50.1%); all without first obtaining the mutual written
agreement of Hay and the representative of USMetals.  For purposes of this
Agreement, “Affiliate” shall mean any member of the immediate family (parent,
child, sibling or spouse) of Hay and/or Dultz, or any corporation, partnership,
trust or other entity in which Hay and/or Dultz or any of the foregoing
individuals is a director, officer, member, partner or trustee or has an equity
interest collectively in excess of 5%.  The term Affiliate shall also include
any entity which controls, or is controlled by, or is under common control with,
any of the individuals or entities described in the preceding
sentence.  Furthermore, the foregoing voting obligations shall apply to any
successor of Hay and USMetals.  While William Hay serves on the Board all
references requiring the consent of Hay shall only require the consent of
William Hay, and if Denise DuBarry Hay has replaced William Hay on the Board
then all references requiring the consent of Hay shall only require the consent
of Denise DuBarry Hay.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4.2  At the above meeting, each Board Member shall cast their votes to elect
William Hay as President and CEO, Dultz as Vice President and such Secretary and
Treasurer as they shall agree.  The terms shall be perpetual unless one of the
two events occurs in 3.4.1 above.
 
3.4.3  Hay and Dultz agree to develop a written plan for the
exploration/development (the “Exploration/Development Plan”) of the Twin Peaks
Project.  The primary use of the AGC funds obtained in the Second and Third
Capital Investments shall be used to fund those expenses that are provided for
in the Exploration/Development Plan.  No expenditures shall be made in excess of
the committed funding for AGC by either Hay or Dultz without the express written
consent of both of them.
 
3.4.4  All stock issued to any party or investor shall bear a restricted legend
that it is subject to the unwinding provisions, Purchase Right and the voting
requirements contained in this Agreement.
 
3.4.5  In the event of an unwinding event and in the event USMetals exercises
its  Purchase Right(s), then and in that event a meeting of the shareholders
shall be called at which meeting the shareholders shall elect a new Board of
Directors consistent with their voting rights based upon the number of shares so
held by each such shareholder.  Following such meeting the Board of Directors
shall hold a meeting at which new officers of AGC shall be elected and the
voting requirements set forth in this Section 3.4 shall thereafter cease.
 
4.   NO ASSUMPTION OF LIABILITIES
 
4.1    No Assumption of Liability.  AGC is not assuming any liability of
USMetals or AGF, and it is expressly understood and agreed that AGC shall not be
liable for any obligations or liabilities of USMetals or AGF of any kind or
nature, except for liabilities incurred from and after the Closing Date.
 
4.2    Costs and Expenses. AGC, USMetals and AGF shall pay their own costs
relating to this transaction, including, but not limited to, their respective
attorneys’ and accountants’ fees.
 
4.3    No Prorations. The obligations for property taxes and Mining Claims and
AGF Mining Claims payments shall not be prorated and AGC shall assume those
obligations at the Closing Date, provided that they are paid current.   AGC
agrees to pay the annual assessment and filing fees to maintain the mining
claims with the BLM by July 31st of each year and provide USMetals proof thereof
within 5 days thereafter
 
5.   SECOND AND THIRD CAPITAL INVESTMENTS
 
5.1    Second Capital Investment.  On or before the Exercise Date, Hay and/or
other investors shall have the right to make a Second Capital Investment that
shall permit Hay and/or other investors that are designated by Hay to purchase
up to Two Million (2,000,000) shares of AGC treasury stock for a price of 10
cents U.S. per share unless Hay and Dultz otherwise jointly agree to a different
per share price, to raise additional capital of at least Two Hundred Thousand
Dollars ($200,000.00) U.S. for AGC, which funds (to the extent obtained) will be
used to conduct a geophysical modeling study using VCF technology and three
dimensional modeling to identify drilling targets and potential ore bodies.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2    Third Capital Investment.  If the Second Capital Investment is timely
accomplished, then on or before the Exercise Date, Hay shall attempt to raise
the Third Capital Investment that shall permit Hay and/or other investors to
purchase up to Eighteen Million (18,000,000) shares of AGC common treasury stock
at an average price of 10 cents U.S. per share on or before the Election Date.
 
5.3    Unwinding Rights.
 
5.3.1 Failure to Timely Fund the Second Capital Investment.  In the event the
entire amount of the Second Capital Investment (at least $200,000.00 U.S.) is
not received by AGC on or before the Exercise Date, then USMetals shall have the
right (the “Purchase Right”) within the thirty (30) day period following the
Exercise Date to notify, in writing, AGF and the other holders of AGC stock that
participated in the Second Capital Investment, of USMetals’ election to cause
AGC to purchase all of the AGC stock that was transferred directly or indirectly
to AGF on or before the Closing Date plus all AGC stock purchased by AGF or any
other holders in the Second Capital Investment.  The purchase price for such
stock shall be equal to the then amount of remaining cash (after payment of any
outstanding obligations owing by AGC as of the Exercise Date) that is held by
AGC and that was invested by AGF and the other investors in the First and Second
Capital Investments, to be distributed to them pro rata based on the actual
amount of cash invested by them for the First and Second Capital
Investments.  In addition, if USMetals exercises its Purchase Right, USMetals
and/or USCorp shall concurrently exchange one (1) share of USCorp stock for each
share of remaining AGC stock held by Kaswit and Hay pursuant to their Warrant
Exercise and Exchange Agreement (14,000,000 shares).
 
5.3.2 Failure to Timely Fund the Third Capital Investment.  In the event less
than One Million Dollars ($1,000,000.00) U.S. is raised by AGC under the Third
Capital Investment on or before the Election Date, then USMetals shall have the
right (the “Purchase Right”) within the thirty (30) day period following the
Election Date to notify, in writing, AGF and the other holders of AGC stock that
participated in the Second Capital Investment, of USMetals’ election to cause
AGC to purchase all of the AGC stock that was transferred directly or indirectly
to AGF on or before the Closing Date plus all AGC stock purchased by AGF or any
other holders in the Second Capital Investment.  The purchase price for such
stock shall be equal to the then amount of remaining cash (after payment of any
outstanding obligations owing by AGC as of the Election Date) that is held by
AGC and that was invested by AGF and the other investors in the First and Second
Capital Investments, to be distributed to them pro rata based on the actual
amount of cash invested by them for the First and Second Capital
Investments.  In addition, if USMetals exercises its Purchase Right, USMetals
and/or USCorp shall concurrently exchange one (1) share of USCorp stock for each
share of remaining AGC stock held by Kaswit and Hay pursuant to their Warrant
Exercise and Exchange Agreement (14,000,000 shares) and only those investors who
participated in the Third Capital.
 
5.3.3 Failure to Timely Exercise Purchase Right.  In the event USMetals fails to
timely exercise its applicable Purchase Right then such applicable Purchase
Right shall automatically and irrevocably terminate.
 
 
 

--------------------------------------------------------------------------------

 
 
5.3.4 Transfer Documents.  In the event USMetals timely elects its unwinding
rights and Purchase Right, Hay agrees on behalf of AGC to execute such
reconveyance and other documents necessary to carry out the unwinding and
Purchase Right.  In the event Hay does not execute such documents within five
(5) days of their delivery to him, Dultz is authorized to execute such documents
on behalf of AGC.
 
6.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF USMETALS AND USCORP
 
As of the Closing Date, USMetals and USCorp represent, warrant and covenant as
follows:
 
6.1    Ownership of Transferred Assets.  Except as otherwise set forth in this
Agreement, USMetals owns and holds good and marketable right, title and interest
in and to the Transferred Assets free and clear of any and all liens,
encumbrances, security agreements, conditional sales contracts, or other title
retention agreements, and such Transferred Assets represent all of the assets
used by USMetals in the operation of the Twin Peaks Project.  USMetals and
USCorp are not a party to any other contract or commitment that could require
USMetals or USCorp to sell, transfer, or otherwise dispose of any of the
Transferred Assets, other than in the ordinary course of USMetals’ and USCorp’s
business.
 
6.2     Authority.  USMetals and USCorp have full power and authority and all
licenses, permits, and authorizations necessary to carry on the business in
which USMetals and USCorp are engaged.  USMetals and USCorp have the legal
right, power, authority and approval required to enter into, execute and deliver
this Agreement, and to fully perform USMetals’ and USCorp’s obligations under
this Agreement.  This Agreement has been duly executed and delivered and are the
valid and binding obligations of USMetals and USCorp enforceable in accordance
with their terms.
 
6.3     Governmental Consents.  The entering into and consummation of the
transactions contemplated by this Agreement is not subject to the jurisdiction,
approval or consent of any government or governmental, regulatory, or
administrative agency except that USMetals shall obtain all necessary consents
for the transfer of the Mining Claims to AGC.
 
6.4    Litigation and Claims.  There are no claims, causes of action or legal
proceedings, threatened or pending, or outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator, governmental or
regulatory body against or involving USMetals.
 
6.5    Equipment and Property.  USMetals and USCorp have complied with all rules
and regulations relating to the Mining Claims, equipment and all other tangible
property and intangible property being transferred to AGC.
 
6.6    Accuracy of Schedules/No Undisclosed Liabilities.  All of the schedules
attached to this Agreement and USCorp’s 10K and 10Q filings with the Securities
and Exchange Commission are true, complete and accurate to the best of USMetals’
and USCorp’s knowledge and there are no undisclosed liabilities and no dispute
or claim concerning any liability for federal or state taxes applicable to
USMetals, USCorp or the Transferred Assets.
 
 
 

--------------------------------------------------------------------------------

 
 
6.7    Mining Operations. USMetals and USCorp are not aware of the existence of
any facts or circumstances that are likely to result in a material adverse
effect on the mining operations and there has been no material adverse change in
the Transferred Assets (and the respective values thereof) within the sixty (60)
days prior to the Closing Date.
 
6.8    No Violation of Law. The obligations and their performance by USMetals
and USCorp under this Agreement do and will not violate any applicable federal,
state or local statutes, laws or regulations including without limitation, all
applicable securities laws, rules and regulations.  Furthermore, there is no
violation of any applicable federal, state or local statutes, laws or
regulations including without limitation, all applicable securities laws, rules
and regulations affecting the Transferred Assets and the operations at the Twin
Peaks Project.  No event has occurred or circumstances exist that (with or
without the passage of time or the giving of notice) may result in a violation
of, conflict with or failure on the part of USMetals or USCorp to conduct the
mining operations in material compliance with any applicable law.  USMetals and
USCorp, have not received notice (whether oral or written) regarding any actual,
alleged, possible, or potential violation of, conflict with, or failure to
conduct the mining operations in compliance with any applicable law or any
potential obligation on the part of USMetals or USCorp to undertake, or to bear
all or any portion of the cost of any remedial action of any nature.
 
6.9    Bankruptcy; Insolvency. None of the following has occurred as of the
Closing Date:
 
(i)           A general assignment by USMetals or USCorp for the benefit of
creditors;
 
(ii)           The filing of a voluntary petition in bankruptcy, insolvency,
reorganization, or liquidation, or any other petition by USMetals or USCorp
under any section or chapter of the Bankruptcy Code or any similar law, whether
state, federal, or otherwise relating to insolvency, reorganization, or
liquidation, or for the relief of debtors;
 
(iii)           The filing of any involuntary petition or other petition against
USMetals or USCorp under any section or chapter of the Bankruptcy Code, or any
similar law, whether state, federal, or otherwise relating to insolvency,
reorganization, or liquidation, or for the relief of debtors;
 
(iv)           The appointment by any court of a receiver or similar official to
take possession of USMetals’ or USCorp’s assets, or any part thereof;
 
(v)           The application by USMetals or USCorp or the consent or
acquiescence by USMetals of USCorp to an application for the appointment of a
custodian, receiver, conservator, trustee, or similar officer for USMetals or
USCorp or the Transferred Assets, or any part thereof; or
 
(vi)           The attachment, execution, or judicial seizure (whether by
enforcement of money judgment, by writ or warrant of attachment, or by any other
process) of the Transferred Assets or any part thereof.
 
6.10    Environmental. During the time USMetals and USCorp have owned the
Transferred Assets, there has been no litigation brought or, to USMetals’ or
USCorp’s actual knowledge, threatened against USMetals or USCorp by, or any
settlement reached by USMetals or USCorp with, any party or parties alleging the
presence, disposal, release or threatened release of any hazardous materials on,
from or under any of USMetals’ or USCorp’s properties or facilities.
 
 
 

--------------------------------------------------------------------------------

 
 
6.11    Good Standing.  USMetals and USCorp are or will be at the Closing in
good standing with the State of Arizona and Nevada.
 
7.   REPRESENTATIONS, WARRANTIES AND COVENANTS OF AGC, AGF AND HAY
 
AGC, AGF and Hay represent, warrant and covenant that as of the Closing Date:
 
7.1    Good Standing and Qualification.  AGC is a British Columbia corporation
duly organized, validly existing and in good standing under the laws of British
Columbia, Canada.
 
7.2    Authority.  AGC has full power to acquire and own the Transferred Assets
and to conduct AGC’s business.  AGC and AGF have the legal right, power,
authority and approval required to enter into, execute and deliver this
Agreement and to fully perform their obligations under those agreements.  This
Agreement has been or will be at the Closing duly executed and delivered and are
the valid binding obligation of AGC and AGF enforceable according to their
terms, and the person executing this Agreement, and other documents ancillary to
this Agreement is duly authorized to do so.
 
7.3    Legally Binding.  AGC and AGF have the right, power and legal capacity
and authority to enter into and perform their obligations under this
Agreement.  This Agreement and all schedules and exhibits attached to this
Agreement constitute valid, legal and binding obligations of AGC and AGF in
accordance with their terms.
 
7.4    Authorization.  Execution, delivery and performance of this Agreement has
been duly authorized by all necessary corporate/company action and do not
conflict with any provision of any agreement, instrument, judgment, order or law
to which AGC is a party or to which AGC is subject or bound.
 
8.   DELIVERIES ON THE CLOSING DATE
 
On or before the Closing Date, AGC shall deliver or cause to be delivered to
USMetals and AGF, as applicable, the following documents and instruments in
exchange for delivery of the items specified in Section 9 and 10 below:
 
 
(i)
two (2) original, executed counterparts of the General Assignment and Assumption
and Bill of Sale in the form of Exhibit “D” attached hereto;

 
 
(ii)
all Acceptances to the Assignments duly executed by AGC that accept the
assignment and the transfer of good and marketable title to the Mining Claims
and the AGF Mining Claims to AGC;

 

 
(iii) 
a duly executed and delivered original stock certificate for One Hundred Four
Million Two Hundred Thousand (104,200,000) shares of common stock of AGC with
the applicable legend restriction issued to USMetals; and

 

 
(iv) 
a duly executed and delivered original stock certificate for Twenty Eight
Million Eight Hundred Thousand (28,800,000) shares of common stock of AGC with
the applicable legend restriction issued to AGF.

 
 
 

--------------------------------------------------------------------------------

 
 
9.   USMETALS’ DELIVERIES ON THE CLOSING DATE
 
On the Closing Date, USMetals shall deliver or cause to be delivered to AGC the
following documents and instruments in exchange for delivery of the items
specified in Section 8 above:
 
 
(i)
two (2) original, executed counterparts of the General Assignment and Assumption
and Bill of Sale in the form of Exhibit “D” attached hereto;

 
 
(ii)
all Assignments and Consents to Assignments duly executed by USMetals and the
applicable governmental authority(ies) approving/consenting to the Assignments
and to the transfer of good and marketable title to the Mining Claims to AGC.

 
10.   AGF’S DELIVERIES ON THE CLOSING DATE
 
On the Closing Date, AGF shall deliver or cause to be delivered to AGC the
following documents and instruments in exchange for delivery of the items
specified in Section 8 above:
 
 
(i)
two (2) original, executed counterparts of the General Assignment and Assumption
and Bill of Sale in the form of Exhibit “D” attached hereto;

 
 
(ii)
all Assignments and Consents to Assignments duly executed by AGF and the
applicable governmental authority(ies) approving/consenting to the Assignments
and to the transfer of good and marketable title to the AGF Mining Claims to
AGC.

 
11.   MISCELLANEOUS
 
11.1     Parties.  Wherever the context of this Agreement appears to require it,
the singular number shall include the plural and vice versa, and the masculine
gender shall include the feminine and/or neuter gender, and vice versa.
 
11.2    Negotiation or Mediation.  The parties may, by mutual written agreement
only, stay the commencement of any proceedings from time to time as they may
mutually agree to allow for any form of negotiation or mediation of any dispute.
 
11.3    Attorneys’ Fees.  In the event of any controversy, claim or dispute
between the parties hereto, arising out of or relating to this Agreement or the
alleged breach thereof, each party shall bear its own legal costs and reasonable
attorneys' fees, including experts, appeals and the cost of enforcing any
judgment obtained in such action.
 
11.4     Severability.  Each provision of this Agreement is independent,
separate and divisible, and in the event any provision of this Agreement is
found by the final order of an arbitrator or a court of competent jurisdiction
to be invalid, unenforceable or in contravention of any applicable federal or
state law or regulation, such provision shall be deemed not to be a part of this
Agreement and shall not affect the validity or enforceability of the remaining
provisions.  Nothing contained in this Agreement shall be construed so as to
require the commission of any acts contrary to law, and wherever there is a
conflict between any provision of this Agreement and any present or future law
or regulation, such provision shall be limited to the extent necessary to make
it comply with such law or regulation.
 
 
 

--------------------------------------------------------------------------------

 
 
11.5    Time of Essence.  In all provisions of this Agreement, time is expressly
declared to be of the essence.
 
11.6    Effect of Headings, Schedules and Exhibits.  Section headings are
included for purposes of convenience only and shall be given no meaning in the
interpretation or construction of this Agreement.  All schedules and exhibits to
this Agreement are incorporated into and made part of this Agreement as if set
forth in their entirety in this Agreement.
 
11.7    Applicable Law.  This Agreement shall be governed by and construed under
the laws of the State of California.  The State Court of California nearest to
Palm Springs, California or the Federal District Court closet to Palm Springs,
California shall be the venue for any such action.
 
11.8    Further Cooperation.  The parties hereto agree to execute, deliver and
file such other and further documents, instruments and agreements and shall take
or cause to be taken all action, and to do or cause to be done all things,
necessary, proper or advisable under applicable laws and regulations to
consummate this Agreement and carry out the purposes of this Agreement.
 
11.9    Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  Execution and delivery
of this Agreement by delivery of a facsimile or electronically recorded copy
(including a .pdf file) bearing a copy of the signature of a party shall
constitute a valid and binding execution and delivery of this Agreement by such
party.  Such copies shall constitute enforceable original documents.
 
11.10    Amendment and Waiver.  No provision of this Agreement may be altered,
amended or repealed in whole or in part other than by the written consent of all
the parties to this Agreement.  No waiver shall be binding unless executed in
writing by the party granting the waiver. Neither the failure nor delay on the
part of any party to exercise any right, remedy, power, privilege or provision
under this Agreement shall operate as a waiver of such right, remedy, power,
privilege or provision.  Waiver of any right, remedy, power, privilege or
provision under this Agreement shall not be deemed or constitute a waiver of any
other  right, remedy, power, privilege or provision under this Agreement,
whether or not similar, nor shall such waiver constitute a continuing waiver.
 
11.11    Notices.  All notices, consents, waivers, and other communications
required or permitted under this Agreement shall be in writing and shall be
deemed given to a Party:  (a) when delivered to the address designated for such
Party below by hand; (b) upon confirmed delivery after being sent by a
nationally recognized overnight courier service (costs prepaid); in each case to
the addresses and facsimile numbers designated below.  Any Party may change such
Party’s address for purposes of this Agreement by notice given in accordance
with this paragraph.  Any notice sent by a Party’s legal counsel shall
constitute notice from that Party.
 
 
 

--------------------------------------------------------------------------------

 
 
 

To: AGC, AGF and Hay:
William Hay
4535 W. Sahara Blvd, Suite 200
Las Vegas, NV 89102
Fax 702-933-4035

 
 
With a copy to:
Brian M. Lewis, Esq.
44-700 Village Court, Ste. 100
Palm Desert, CA  92260
Fax 760-568-9211

 
To: USMetals and USCorp:
USCorp Attn:  Robert Dultz
4535 W. Sahara Blvd, Suite 200
Las Vegas, NV 89102
Fax 702-933-4035

 

With a copy to:  
 
USCorp c/o Robert Dultz,
1775 E. Palm Canyon Drive #110-120
Palm Springs, CA 92264
Fax 760-564-3462

 
And a copy to:  
Jeffrey M. Proper, Esq.
10645 N Tatum Blvd, Suite 200-652
Phoenix, AZ  85028
Fax 602-235-9223

 
11.12    Survival of Representations.  All covenants, agreements,
indemnifications, representations and warranties made in this Agreement, and in
any documents, certificates, and instruments delivered at the Closing Date
pursuant to this Agreement, shall be deemed to be material, and to have been
relied upon by each Party as the case may be, and shall survive the Closing
Date.
 
11.13     Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, and their respective personal representatives,
shareholders, officers, directors, heirs, devisees, legatees, successors,
transferees, and assigns.
 
11.14    Nonassignability.  This Agreement shall not be assignable by either
party except with the written consent of the other which may be withheld in such
party’s discretion.  Nothing in this Agreement, express or implied, is intended
to confer upon any person other than the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns, any rights
or  remedies by or under or by reason of this Agreement.
 
11.15    Entire Agreement.  All prior negotiations and agreements between the
parties hereto relating to the subject matter hereof, are superseded by this
Agreement, and there are no representations, warranties, understandings, or
agreements other than those expressly set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
11.16    Construction.  This Agreement has been negotiated at arms length and
each party has been given the opportunity to be represented by legal counsel and
to the extent each party has deemed necessary, each party has consulted with
independent legal counsel with respect to such party's rights and obligations
under this Agreement.  Accordingly, any rule of law (including without
limitation California Civil Code Section 1654) or legal decision that would
require interpretation of any ambiguities in this Agreement against the party
drafting it is not applicable and is waived.  The provisions of this Agreement
shall be interpreted in a reasonable manner to effect the intent of the parties
and the purpose of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 
USCorp:


USCorp, a Nevada corporation




By:      \s\ Robert
Dultz                                                             
       Robert Dultz, President


USMetals:


US Metals, a Nevada corporation




By:      \s\ Robert
Dultz                                                              
       Robert Dultz, President


AGC:


Arizona Gold Corp, a British Columbia corporation




By:      \s\ William
Hay                                                              
     William Hay, President


AGF:


Arizona Gold Founders, LLC, a California limited liability company




By:     \s\ William
Hay                                                             
       William Hay, its Manager




Hay:




    \s\ William
Hay                                                                    
William Hay




    \s\ Denise DuBarry Hay                                                    
Denise DuBarry Hay

 
 

--------------------------------------------------------------------------------

 



EXHIBIT A


MINING CLAIMS


#
Claim Name
1
WG 1
2
WG 6
3
WG 13
4
HAYS
5
HAYS 1
6
ROSE I
7
ROSE 2
8
ROSE 3
9
ROSE 4
10
ROSE 5
11
ROSE 6
12
ROSE 7
13
CROSBY 1
14
CROSBY 2
15
CROSBY 4
16
CROSBY 5
17
CROSBY 6
18
CROSBY 7
19
CROSBY 10
20
CROSBY 11
21
CROSBY 12
22
CROSBY 13
23
CROSBY 14
24
CROSBY 15
25
CROSBY 16
26
CROSBY 17
27
CROSBY 18
28
CROSBY 19
29
CROSBY 20
30
CROSBY 21
31
ALCAN 1
32
ALCAN 2
33
ALCAN 3
34
ALCAN 4
35
ALCAN 5
36
ALCAN 6
37
ALCAN 7
38
ALCAN 8
39
ALCAN 9



 
 

--------------------------------------------------------------------------------

 
 
40
ALCAN 10
41
ALCAN 11
42
ALCAN 12
43
ALCAN 13
44
ALCAN 27
45
ALCAN 52
46
ALCAN 53
47
ALCAN 54
48
ALCAN 55
49
ALCAN 56
50
ALCAN 57
51
ALCAN 58
52
ALCAN 59
53
ALCAN 60
54
ALCAN 61
55
ALCAN 83
56
ALCAN 84
57
ALCAN 85
58
ALCAN 94
59
ALCAN 95
60
ALCAN 104
61
ALCAN 105
62
ALCAN 106
63
ALCAN 113
64
ALCAN 114
65
ALCAN 115
66
ALCAN 117
67
ALCAN 118
68
DIANNE
69
SATURN
70
URANUS
71
JANUS
72
PLUTON
73
ZUES
74
SCORPIO
75
PLUTO
76
VULCAN
77
MERCURY
78
JUPITER
79
NEPTUNE
80
VENUS
81
FIVE HOLE
82
ROSE
83
SAME



 
 

--------------------------------------------------------------------------------

 
 
84
BONANZA
85
R H KOENIG
86
NORMA
87
HELEN
88
TEDDY
89
ORGA
90
JOVE
91
DAUGHTER
92
MOON CHILD
93
JEAN
94
CASH
95
DULTZ
96
SHARLENE
97
JONES
98
SANTA MARIA ONE
99
SANTA MARIA TWO
100
SANTA MARIA THREE
101
SANTA MARIA FOUR
102
SANTA MARIA FIVE
103
SANTA MARIA SIX
104
SANTA MARIA SEVEN
105
SANTA MARIA EIGHT
106
SANTA MARIA NINE
107
SANTA MARIA TEN
108
SANTA MARIA ELEVEN
109
SANTA MARIA 12
110
SANTA MARIA 13
111
SANTA MARIA 14
112
SANTA MARIA 15
113
SANTA MARIA 16
114
SANTA MARIA 17
115
SANTA MARIA 18
116
SANTA MARIA 19
117
SANTA MARIA 20
118
SANTA MARIA 21
119
SANTA MARIA 22
120
SANTA MARIA 23
121
SANTA MARIA 24
122
SANTA MARIA 25
123
SANTA MARIA 26
124
SANTA MARIA 27
125
SANTA MARIA 28
126
SANTA MARIA 29
127
SANTA MARIA 30



 
 

--------------------------------------------------------------------------------

 
 
128
SANTA MARIA 31
129
SANTA MARIA 32
130
SANTA MARIA 33
131
SANTA MARIA 34
132
SANTA MARIA 35
133
SANTA MARIA 36
134
SANTA MARIA 37
135
SANTA MARIA 38
136
SANTA MARIA 39
137
SANTA MARIA 40
138
SANTA MARIA 41
139
SANTA MARIA 42
140
SANTA MARIA 43
141
SANTA MARIA 44
142
CROSBY EXTENSION #1
143
CROSBY EXTENSION #2
144
CROSBY EXTENSION #3
145
CROSBY EXTENSION #4
146
CROSBY EXTENSION #5
147
CROSBY EXTENSION #6
148
CROSBY EXTENSION #7
149
CROSBY EXTENSION #8
150
HAYES EXTENSION #1
151
HAYES EXTENSION #2
152
USMP#1
153
USMP#2
154
USMP#3
155
USMP#4
156
USMP#5
157
USMP#6
158
USMP#7
159
USMP#8
160
USML 1
161
USML 2
162
USML 3
163
USML 4
164
USML 5
165
USML 6
166
USML 7
167
USML 8
168
USML 9
169
USML 10
170
USML 11
171
USML 12
172
USML 13



 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


AGF MINING CLAIMS


Claim Name/Number
SERENDIPITY 1
SERENDIPITY 2
SERENDIPITY 3
SERENDIPITY 3
SERENDIPITY 4
SERENDIPITY 4
SERENDIPITY 5
SERENDIPITY 6
SERENDIPITY 6
SERENDIPITY 7
SERENDIPITY 8
SERENDIPITY 9






 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
TRANSFERRED ASSETS


The Transferred Assets of USMetals being transferred to AGC under this Agreement
include all tangible and intangible assets directly and indirectly related to
the Twin Peaks Project including, without limitation:


a)  The One Hundred Seventy Two (172) mining claims;


b)  All maps;


c)  All deposits and bonds;


d)  All assays, all reports and studies, including without limitation drilling
reports, environmental reports, biological reports, cultural reports and
studies, feasibility studies;


e)  All available samples and drilling cores;


f)  All permits, including drilling permits currently obtained by USMetals;


g)  All art work, websites and domain names; and


h)  All trademarks, copyrights and all copyrighted material for “Twin Peaks”.


2.           USCorp’s assets that are to be transferred to USMetals consist of
the following specifically identified assets:
 

--------------------------------------------------------------------------------

 

3.           The AGF Mining Claims consist of nine (9) twenty (20) acre claims
called Serendipity 1 through 9 located on a newly discovered portion of the
quartz dike located northwest of the USMetals Mining Claims.

4.           All items set forth in b, d, g and h may be used by USMetals and/or
USCorp for such purposes as they may deem necessary, provided that, such items
may not be sold, leased, assigned or otherwise transferred for any consideration
or directly or indirectly sold, leased, assigned or otherwise transferred to any
entity that is in competition with AGC.


SCHEDULE OF EXCLUDED ASSETS
 
AGC acknowledges that the following assets are not included in the definition of
Transferred Assets and are not being transferred to AGC: (i) USMetals’ accounts
receivable; (ii) USMetals’ cash and cash equivalents, liquid assets, securities
and other investments on hand and deposits in banks and other financial
institutions; (iii) office equipment, (iv) the items identified below:


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
GENERAL ASSIGNMENT AND ASSUMPTION AND BILL OF SALE


For good and valuable consideration, receipt of which is hereby acknowledged,
and in accordance with that certain Asset Funding/Operation and Shareholders
Agreement (“AF/O Agreement”), among USCorp, a Nevada corporation
(“USCorp”),  USMetals, a Nevada corporation (“USMetals”), Arizona Gold Founders,
LLC, a California limited liability company and Arizona Gold Corp, a British
Columbia corporation (“AGC”), USMetals and AGF hereby transfer, assign and
deliver to AGC, and AGC hereby accepts, all of USMetals’ and AGF’s right, title
and interest in and to the Transferred Assets, including without limitation
those described in Exhibit “C” to the AF/O Agreement, in their AS-IS, WHERE-IS
condition.  AGC hereby assumes all obligations in connection with the
Transferred Assets, including Assets which are not capable of being transferred,
but are part this Agreement, which are incurred from and after the Closing Date.


This instrument may be executed in two (2) or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.  Execution and delivery of this instrument by delivery of a
facsimile or electronically recorded copy (including a .pdf file) bearing a copy
of the signature of a party shall constitute a valid and binding execution and
delivery of this instrument by such party.  Such copies shall constitute
enforceable original documents.


IN WITNESS WHEREOF, USMetals, AGF and AGC have executed this General Assignment
and Assumption and Bill of Sale effective as of the Closing Date, as defined in
the AF/O Agreement.


Dated:   March 22                     , 2011


USMetals:


US Metals, a Nevada corporation


By:     EXHIBIT -- DO NOT SIGN                     
       Robert Dultz, President


AGF:


Arizona Gold Founders, LLC, a California limited liability company


By:     EXHIBIT -- DO NOT SIGN                    
William Hay, Manager
 
AGC:


Arizona Gold Corp, a British Columbia corporation


By:     EXHIBIT -- DO NOT SIGN                   
William Hay, President


 